Plaintiff in error, S.E. Grant, was convicted upon an information charging manslaughter in the first degree, and was sentenced to imprisonment for a term of four years in the state penitentiary. The judgment and sentence was entered October 26, 1911. The defendant appealed by filing in this court on January 15, 1912, his petition in error and case-made. The plaintiff in error has this day filed a motion to dismiss his appeal, which motion is allowed and the appeal is hereby dismissed and the cause remanded to the district court of Choctaw county forthwith with directions to enforce its judgment and sentence therein.